Amendment (the “Amendment”) to the Amended and Restated Development and License
Agreement Between The Gillette Company and Palomar Medical Technologies, Inc.
effective as of February 14, 2003 restated as of February 14, 2007 (the
“Agreement”)

Whereas, pursuant to the Agreement, the parties are engaged in a collaboration
for the development and commercialization of light-based, consumer products and
systems for personal use for female hair management; and

Whereas, the parties desire to collaborate on an Additional Light-Based Hair
Management Product as provided for under Section 1.7 of the Agreement.

Now, Therefore, in consideration of the foregoing premises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows
effective this 14th day of February 2007:

Under Section 1.7 of the Agreement, Palomar and Gillette hereby agree to advance
certain development activities with respect to an Additional Light-Base Hair
Management Product in the Female Field in accordance with the Supplemental R&D
Plan attached hereto as Exhibit A. Palomar shall be responsible for the
performance of the activities contemplated in Exhibit A, in consultation with
Gillette. In exchange for such performance, Gillette hereby commits to provide
Palomar with Supplemental R&D Payments up to one million, four hundred and
fifty-one thousand, and forty-two U.S. dollars ($1,451,042) for this development
work, as follows:


-  Gillette shall pay Palomar four hundred and sixty-one thousand, and forty-two
U.S. dollars ($461,042) within thirty (30) days of execution of this Amendment;
-  Gillette shall pay Palomar three hundred forty-five thousand U.S. dollars
($345,000) on or about April 1, 2007; -  Gillette shall pay Palomar three
hundred forty-five thousand U.S. dollars ($345,000) on or about July 1, 2007; - 
upon Palomar's completion of Phase I, Gillette shall pay Palomar one hundred and
fifty thousand U.S. dollars ($150,000) (the "Phase I Completion Payment") within
thirty (30) days of such completion; and -  upon Palomar's completion of Phase
II, Gillette shall pay Palomar one hundred and fifty thousand U.S. dollars
($150,000) (the "Phase II Completion Payment") within thirty (30) days of such
completion.


The Phase I and Phase II Completion Payments noted above will be paid following
agreement between Palomar and Gillette that the pre-agreed deliverables have
been met by Palomar within the agreed schedule. The parties agree to work in
good faith to resolve any issues that may arise relative to the determination of
whether Palomar has completed the deliverables and overall performance under
this Supplemental R&D Plan. Gillette agrees that it will not unreasonably
withhold Phase I and Phase II Completion Payments.

Gillette and Palomar understand that new information may be learned during the
development process that could affect the pre-agreed deliverables and/or timing.
The deliverables and timing can be adjusted during the process by mutual
agreement.

At the conclusion of Phase II, Gillette will consult with Palomar, and Gillette
will determine what next steps to take, if any, related to subsequent
development, qualification and commercialization work.

The Parties hereby agree and acknowledge that except as modified by this
Amendment, all of the terms and conditions of the Agreement shall remain in full
force and effect.


PALOMAR MEDICAL TECHNOLOGIES, INC.   /s/Joseph P. Caruso           Name: Joseph
P. Caruso Title: CEO


THE GILLETTE COMPANY   /s/Serafino Posa           Name: Serafino Posao Title:
V.P., Global Grooming
          Blades & Razors New Products



--------------------------------------------------------------------------------


EXHIBIT A
SUPPLEMENTAL R&D PLAN

**Omitted pursuant to request for confidential treatment by Palomar Medical
Technologies, Inc. and filed separately with the SEC. An aggregate of 2 pages
were omitted.







--------------------------------------------------------------------------------